Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160736(41)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  TREVOR LE GASSICK, Trustee of the JAMES                                                               Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  A. BELLAMY TRUST and Personal                                                                         Megan K. Cavanagh,
  Representative of the ESTATE OF JAMES A.                                                                               Justices

  BELLAMY,
               Plaintiff-Appellee,
                                                                     SC: 160736
  v                                                                  COA: 344971
                                                                     Washtenaw CC: 18-000395-CZ
  UNIVERSITY OF MICHIGAN REGENTS and
  ANDREW D. MARTIN,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of the Council of Michigan Foundations,
  the Michigan Nonprofit Association, and the Michigan Association of United Ways, Inc.
  to file a brief amicus curiae is GRANTED. The amicus brief submitted on February 18,
  2020, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 19, 2020

                                                                                Clerk